MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                                  FILED
regarded as precedent or cited before any                                  Oct 19 2018, 9:45 am

court except for the purpose of establishing                                      CLERK
                                                                            Indiana Supreme Court
the defense of res judicata, collateral                                        Court of Appeals
                                                                                 and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Brooke N. Russell                                        Curtis T. Hill, Jr.
Indianapolis, Indiana                                    Attorney General of Indiana
                                                         Caryn N. Szyper
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Rondell Goe,                                             October 19, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-850
        v.                                               Appeal from the Ripley Circuit
                                                         Court
State of Indiana,                                        The Honorable Ryan J. King,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         69C01-1701-F5-2



Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-850 | October 19, 2018                     Page 1 of 16
                                STATEMENT OF THE CASE
[1]   Appellant-Defendant, Rondell Gene Goe (Goe), appeals his sentence following

      his guilty plea to attempted possession of child pornography, a Level 5 felony,

      Ind. Code §§ 35-41-5-1(a); -42-4-4(b).


[2]   We affirm.


                                                   ISSUES
[3]   Goe presents two issues on appeal, which we restate as follows:


      (1) Whether the trial court abused its discretion at sentencing; and


      (2) Whether the Goe’s sentence is inappropriate in light of the nature of the

      offense and his character.


                      FACTS AND PROCEDURAL HISTORY
[4]   On October 11, 2016, a woman went to the Indiana State Police post in Ripley

      County, Indiana, and reported to Detective Brent Miller (Detective Miller) that

      seventy-seven-year-old Goe had molested her daughters—eight-year-old L.H.

      and five-year-old K.H. On the same day, L.H. and K.H. were taken to the

      Region 15 Child Advocacy Center for a forensic interview. Detective Miller

      was present during the interview. Eight-year-old L.H. alleged that Goe had

      “touched her private [part] on her skin” and also, one time while staying at

      Goe’s house after her tonsils surgery, Goe lifted “her shirt and sucked on and

      rubbed her boobs.” (Appellant’s App. Vol. II, p. 21). Five-year-old K.H. stated



      Court of Appeals of Indiana | Memorandum Decision 18A-CR-850 | October 19, 2018   Page 2 of 16
      that Goe had used his hands to touch her “private parts” on more than one

      occasion. (Appellant’s App. Vol. II, p. 21).


[5]   Later that day, Detective Miller went to Goe’s residence to talk to Goe. Goe

      agreed to talk to Detective Miller inside his police vehicle. While seated in the

      front passenger seat and engaging in small talk, Goe’s “arm hit the door lock.

      [Detective Miller] told [Goe] that he could unlock the door and could get out of

      the car anytime he wanted.” (Appellant’s App. Vol. II, p. 33). Shortly

      thereafter, Goe agreed to having his conversation taped.


[6]   Goe informed Detective Miller that he has known L.H. and K.H. since birth,

      that the girls often visited his home, and the girls referred to him as “Papa

      Gene,” and his wife as “Nana Joy.” (Appellant’s App. Vol. II, p. 34). Goe

      stated that October 10, 2016, he had “touched the girls vagina’s a few times,

      especially K.H. to see if she was wet in her pants or not.” (Appellant’s App.

      Vol. II, p. 22). Also, on October 10, 2016, Goe admitted asking L.H. to pull up

      her shirt so that he could see her new bra. Goe added that on another occasion,

      he asked L.H., “let me see those[?]” and when L.H. lifted her sweater, he used

      his tongue to lick L.H.’s “nipples.” (Appellant’s App. Vol. II, p. 22). Goe

      informed Detective Miller that he was “fascinated by the girls growing up.”

      (Appellant’s App. Vol. II, p. 22). Goe furthermore stated that he had once

      touched L.H.’s vagina while they “were on the tractor and he stopped when

      [L.H.] told him that it made her feel uncomfortable. [Goe] said his hand was

      there because they crossed a large ditch and he did not want [L.H.] to fall” from

      the tractor. (Appellant’s App. Vol. II, p. 22).

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-850 | October 19, 2018   Page 3 of 16
[7]   On October 18, 2016, Detective Miller and another officer went to Goe’s home

      to arrest Goe. Detective Miller handcuffed Goe and sat him in the front

      passenger seat of his vehicle. On the way to the Ripley County Jail, Detective

      Miller and Goe engaged “in small talk,” and Goe stated that “whatever

      happened” he “was done helping people and baby sitting [sic] for people.”

      (Appellant’s App. Vol. II, p. 34). Goe additionally stated that he had been “a

      photographer for the church and had photographed [L.H.] on the day she was

      brought home from the hospital after being born.” (Appellant’s App. Vol. II, p.

      34).


[8]   On October 19, 2016, a Family Case Manager (FCM) with the Indiana

      Department of Child Services contacted Detective Miller and informed him

      that she had spoken with Goe at the Ripley County Jail. Goe informed the

      FCM that the incident when he licked L.H.’s breasts, he was just “curious to

      see what would happen.” (Appellant’s App. Vol. II, p. 35). Goe also informed

      the FCM that he had “taken thousands of pictures” of L.H. and K.H., but “had

      deleted them all.” (Appellant’s App. Vol. II, p. 35). The FCM reported that

      Goe saved the “photographs . . . on a separate drive in his personal computer.”

      (Appellant’s App. Vol. II, p. 35).


[9]   On October 20, 2016, Detective Miller executed a search warrant at Goe’s

      residence. Other items, including Goe’s personal computer, were seized during

      the search. On October 25, 2016, Detective Miller handed over Goe’s

      computer to Sergeant Matt Simmons (Sgt. Simmons) for a forensic

      examination. On December 5, 2016, Sgt. Simmons returned Goe’s computer,

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-850 | October 19, 2018   Page 4 of 16
       and he also issued Detective Miller a report on his findings. According to the

       report, there were “several images of child porn in the computers [sic]

       thumbnail cache and in the hard drives deleted space. These images depicted

       small nude children engaged in sexual acts.” (Appellant’s App. Vol. II, p. 37).

       According to the report, Goe’s internet searches included “underground

       underage girl images, xhasmter/underage nudist, prenudist children, outlaw

       nude preteen girls, and xhamster/[A]sian preschool girl tutored sex.”

       (Appellant’s App. Vol. II, p. 37).


[10]   On December 8, 2016, Detective Miller, accompanied by another detective,

       went to Goe’s house to return some previously seized items, except for Goe’s

       computer. Detective Miller informed Goe that he had found “some things on

       his computer,” and he asked Goe if would freely talk. (Appellant’s App. Vol.

       II, p. 37). Goe agreed, and he got into the front passenger seat of Detective

       Miller’s vehicle. Detective Miller sat in the driver’s seat, and the other detective

       sat in the back seat. Goe explained to the detectives that while working for his

       former employer, “one of the boss’ sons, who was also an employee[], was

       accused of viewing child porn while at work.” (Appellant’s App. Vol. II, p. 37).

       Goe asserted that he was instructed to investigate the accusations. Goe stated

       that he “would remember the [websites] the son was viewing[,] and he would

       research them at home.” (Appellant’s App. Vol. II, p. 37). Goe then “cited one

       of the websites as purenudist.” (Appellant’s App. Vol. II, p. 37). Goe admitted

       that he still explores “the websites even though he is no longer employed for the

       company.” (Appellant’s App. Vol. II, p. 37). Goe admitted that he personally


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-850 | October 19, 2018   Page 5 of 16
       searched for “adult porn,” but the other searches relating to “child porn were

       made for research.” (Appellant’s App. Vol. II, p. 37). The detectives afterward

       left Goe’s home. During the course of his investigation, Detective Miller

       learned from Goe’s former employer that Goe was employed from January 3,

       1994, through March 3, 2006. After that, Goe worked part-time until March

       31, 2014.


[11]   On January 12, 2017, the State filed an Information, charging Goe with one

       Count of attempted possession of child pornography, a Level 5 felony, and one

       Count of possession of child pornography, a Level 5 felony. On January 19,

       2017, the State amended the Information, adding a third Count, Level 6 felony

       attempted possession of child pornography. On January 24, 2018, ahead of his

       jury trial, Goe pleaded guilty by an agreement, to the Level 5 felony attempted

       possession of child pornography, with sentencing left open to the trial court. In

       exchange, the State agreed to dismiss the remaining two Counts. The trial

       court took Goe’s plea under advisement and ordered preparation of a Pre-

       sentence Report (PSI).


[12]   On March 21, 2018, the trial court conducted Goe’s sentencing hearing. At the

       start of the hearing, the trial court accepted the plea agreement and entered

       judgment of conviction. The trial court then asked Goe whether he wanted to

       make any changes or corrections to the PSI and the Supplemental PSI. The

       only error cited was Goe’s address on the PSI. During the hearing, the trial

       court reviewed the PSI, the Supplement PSI, a letter written by Goe, and



       Court of Appeals of Indiana | Memorandum Decision 18A-CR-850 | October 19, 2018   Page 6 of 16
       several letters sent from Goe’s family members and friends. Goe, Nana Joy,

       and Detective Miller, testified.


[13]   At the close of the evidence, the trial court ultimately found three aggravating

       factors: that Goe’s character is that of a person with a high propensity to

       reoffend; Goe’s lack of remorse; and the facts and circumstance of the crime go

       far beyond what is necessary to prove the offense. The trial court identified one

       mitigating factor—Goe had pleaded guilty to his crime. Nevertheless, the trial

       court concluded that the “aggravators substantially outweighed the

       mitigator[].” (Tr. Vol. II, p. 78). Consequently, the trial court sentenced Goe

       to five years in the Department of Correction.


[14]   Goe now appeals. Additional facts will be provided as necessary.


                               DISCUSSION AND DECISION
                                                   I. Sentencing

[15]   Goe argues that the trial court abused its discretion at sentencing by “relying on

       three unsupported aggravating factors to enhance” his sentence to five years.

       (Appellant’s Br. p. 10). Sentencing decisions “rest within the sound discretion

       of the trial court and are reviewed on appeal only for an abuse of discretion.”

       Anglemyer v. State, 868 N.E.2d 482, 490 (Ind. 2007), clarified on reh’g, 875 N.E.2d

       218 (Ind. 2007). “An abuse of discretion occurs if the decision is clearly against

       the logic and effect of the facts and circumstances before the court, or the

       reasonable, probable, and actual deductions to be drawn therefrom.” Id.

       (quotations and citation omitted). A trial court may abuse its discretion by

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-850 | October 19, 2018   Page 7 of 16
       failing to enter a sentencing statement, entering findings of aggravating and

       mitigating factors unsupported by the record, omitting factors clearly supported

       by the record and advanced for consideration, or giving reasons that are

       improper as a matter of law. Id. at 490-91. “Under those circumstances,

       remand for resentencing may be the appropriate remedy if we cannot say with

       confidence that the trial court would have imposed the same sentence had it

       properly considered reasons that enjoy support in the record.” Id. at 491.


                                           A. High Risk to Reoffend

[16]   In the written sentencing statement, the trial court found:


               a. [Geo’s] character is that of a person with a high propensity to
               reoffend. First, [Goe] has also been charged with 3 [C]ounts of
               [c]hild [m]olest[ing], which are currently pending. As it relates to
               those allegations, the State presented a taped statement wherein
               [Goe] admitted to placing his tongue on the nipple of an [eight-
               year-old-girl]. Second, the facts herein show that [Goe]
               consistently pursued child pornography; searches found on just
               the first page of the supplement to the presentence investigation
               include “young incest tube,”, “[C]hinese schoolgirl tutor sex”,
               “young teen forced rape”, and “cute Asian preteen schoolgirl
               thumbs”. These factors show that [Goe] is sexually attracted to
               children and has the character of someone that is likely to act
               upon his deviant sexual attraction. This is a significant
               aggravating factor of great weight.


       (Appellant’s App. Vol. III, pp. 48-49). Goe argues that before his taped

       statement, he was not given his Miranda warnings. Goe therefore contends that

       the trial court abused its discretion in admitting his taped confession. In



       Court of Appeals of Indiana | Memorandum Decision 18A-CR-850 | October 19, 2018   Page 8 of 16
       response, the State contends that the “strict rules of evidence do not apply in

       sentencing hearings.” (Appellees’ Br. p. 17).


[17]   “Indiana Evidence Rule 101(c) explicitly states that the rules of evidence, other

       than those with respect to privileges, ‘do not apply in . . . [p]roceedings relating

       to . . . sentencing.” Hines v. State, 856 N.E.2d 1275, 1281 (Ind. Ct. App. 2006),

       trans. denied. The rationale for the relaxation of evidentiary rules is that, in a

       trial, the issue is whether a defendant is guilty of having engaged in certain

       criminal conduct, and the rules of evidence limit the evidence to that strictly

       relevant to the crime charged. Thomas v. State, 562 N.E.2d 43, 47 (Ind. Ct. App.

       1990). At sentencing, however, the evidence is not confined to the narrow issue

       of guilt. Id. Rather, the task is to determine the type and extent of punishment.

       Id. “This individualized sentencing process requires possession of the fullest

       information possible concerning the defendant’s life and characteristics.” Id.

       Nevertheless, the defendant is entitled to be sentenced only on the basis of

       accurate information, and the defendant retains the right to refute any

       inaccurate or improper information. Dillon v. State, 492 N.E.2d 661, 663 (Ind.

       1986). The sentencing process should be fair to each individual defendant, and

       a sentence based on materially untrue assumptions violates due process. Id.

       (citations omitted).


[18]   Turning to his contention, Goe did not object to the admission of his taped

       statement at sentencing, as such, his claim is waived on appeal. See Durden v.

       State, 99 N.E.3d 645, 651 (Ind. 2018) (“A party’s failure to object to an alleged

       error at trial results in waiver.”). Aside from his waiver, we find that Goe’s

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-850 | October 19, 2018   Page 9 of 16
       taped statements devoid of Miranda warnings, was relevant at sentencing. At

       his sentencing, despite pleading guilty to the Level 5 felony attempted

       possession of child pornography, Goe testified “I have no sexual desire towards

       children.” (Tr. Vol. II, p. 32). In response, the State introduced Goe’s taped

       statement, to rebut Goe’s attempt at preserving a notion that he lacked sexual

       desire for children.


[19]   Goe further asserts the admission of the Supplemental PSI, which included his

       lengthy internet search history of child pornography, did not “authenticate,

       validate, or explain any or all of the supposed searches made on [his] computer

       . . . Therefore, reliance on this spreadsheet is misplaced, speculative and an

       abuse of discretion.” (Appellant’s Br. p. 15). Goe failed to make that very

       same argument at sentencing, therefore, he waives this issue on appeal. See

       Durden, 99 N.E.3d at 651. Notwithstanding his waiver, we address his claim.

       Here, the Supplemental PSI entailing Goe’s numerous child pornography

       searches accessed on his personal computer, was related to the nature of Goe’s

       offense and his character. Under the relaxed rules of sentencing hearings, the

       Supplemental PSI was properly admitted for the trial court’s consideration.


                                               B. Lack of Remorse

[20]   Goe challenges the trial court’s determination that he lacked remorse at

       sentencing. A trial court may find a defendant’s lack of remorse to be an

       aggravating factor. Rogers v. State, 878 N.E.2d 269, 272 (Ind. Ct. App. 2007),

       trans. denied. A defendant lacks remorse when he displays disdain or

       recalcitrance, the equivalent of “I don’t care.” Id. This has been distinguished

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-850 | October 19, 2018   Page 10 of 16
       from the right to maintain one’s innocence, i.e., “I didn’t do it.” Id. Although

       lack of remorse is a proper aggravator, it is not a weighty aggravator, and

       instead is considered an aggravator of only modest significance. See Georgopulos

       v. State, 735 N.E.2d 1138, 1145 (Ind. 2000).


[21]   At his sentencing hearing, Goe apologized to his family “for the situation [he

       had] created.” (Tr. Vol. II, p. 29). On cross-examination, the State confronted

       Goe with a letter he had written to the trial court nine days before the

       sentencing hearing. Goe wrote: “I Rondell Gene Goe, accept responsibility for

       the computer where child pornography is alleged to exist. However, I at NO

       time deliberately attempted to access, download or possess child pornography

       for personal reasons.” (Appellant’s App. Vol. III, p. 78). In the letter, Goe

       blamed the presence of child pornography internet search history on a

       “malicious virus.” (Appellant’s App. Vol. III, p.78). Instead of taking

       ownership of his actions, Goe’s tactic at sentencing involved shifting the blame

       to a malicious virus as the source of the child pornography located on his

       computer. Indeed, the trial court correctly construed Goe’s letter lacking any

       remorse to a crime to which he had already pleaded guilty.


[22]   Further, we note that ahead of sentencing, Goe had requested his friends and

       family to write letters to the trial court. The trial court stated, “the tenor of

       these letters suggest that this is just an allegation and they believe you to be

       innocent. I don’t know where they would reach that sort of predisposition, had

       they not been informed, uh, [] inaccurately.” (Tr. Vol. II, p. 73). For instance,

       one letter read, “[Goe] has always expressed great disdain against anyone that

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-850 | October 19, 2018   Page 11 of 16
       has harmed any child. It is because of his character and his protective attitude

       toward children that I find it hard to believe that [Goe] could engage in the

       charges of attempted possession of child pornography.” (Tr. Vol. II, p. 74).

       Reacting to that letter, the trial court stated


               Again, the way I read this is this is someone who doesn’t
               understand that this is a conviction and you’re here for
               sentencing. Up until a few days ago or your statement that you
               just gave, uh, there was no real responsibility taken. Certainly, a
               lack of remorse. And it’s further shown a lack of responsibility
               and remorse from all those letters and then the letters also have
               this over-arching belief that somehow this was something that
               just popped up on your computer, it was some accident and there
               are a thousand (1,000) searches here and this is no accident. It’s
               easily verifiable it’s not an accident, that’s why the case pled.


       (Tr. Vol. II, p. 74). Indeed, those letters confirmed the trial court’s belief that

       Goe lacked remorse. We give substantial deference to the trial court’s

       evaluation of remorse because the trial court has the ability to directly observe

       the defendant and is in the best position to determine whether the remorse is

       genuine. Corralez v. State, 815 N.E.2d 1023, 1025 (Ind. Ct. App. 2004).

       Accordingly, the trial court was justified in finding Goe’s lack of remorse as an

       aggravating factor.


                                 B. Nature and Circumstances of the Crime.

[23]   Our supreme court has found the “nature and circumstances of a crime [to be] a

       proper aggravating circumstance” where the defendant’s conduct extends

       beyond the material elements of the offense. Gomilla v. State, 13 N.E.3d 846,


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-850 | October 19, 2018   Page 12 of 16
       853 (Ind. 2014). Turning to the facts of this case, the State tendered a

       Supplemental PSI which consisted of a 21-page excel spreadsheet showing a

       total of 1,405 internet searches on Goe’s personal computer. While some

       searches were benign, most of them related to child pornography. On the first

       page of the excel spreadsheet, the trial court selected a couple of sites and read

       them aloud: “‘I Cream Pied My Daughter’, ‘Young Incest Tube’, ‘Tiny Teen

       with Big Mound’, ‘Preteen Girls Clothing Panties’, ‘Nineties School Girl Tutor

       Sex’, ‘Preteen Nudist Family’, ‘Young Teen Forced Rape’, ‘Cute Asian Preteen

       School Girl Thumbs’”. (Tr. Vol. II, p. 76). One image located in Goe’s

       computer depicted a “four-year-old being penetrated by an adult male.” (Tr.

       Vol. II, p. 78). In the sentencing statement, the trial court found that particular

       photo the “most egregious depiction imaginable.” (Appellant’ App. Vol. III, p.

       79). Here, we conclude that based on the Supplemental PSI, the trial court did

       not abuse its discretion in identifying the nature and circumstances of Goe’s

       crime to be a proper aggravating circumstance.


                                           II. Inappropriate Sentence

[24]   Goe additionally contends that his five-year sentence is inappropriate in light of

       the nature of the offense and his character. Indiana Appellate Rule 7(B)

       empowers us to independently review and revise sentences authorized by

       statute if, after due consideration, we find the trial court’s decision

       inappropriate in light of the nature of the offense and the character of the

       offender. Reid v. State, 876 N.E.2d 1114, 1116 (Ind. 2007). The “nature of

       offense” compares the defendant’s actions with the required showing to sustain


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-850 | October 19, 2018   Page 13 of 16
       a conviction under the charged offense, while the “character of the offender”

       permits a broader consideration of the defendant’s character. Cardwell v. State,

       895 N.E.2d 1219, 1224 (Ind. 2008); Douglas v. State, 878 N.E.2d 873, 881 (Ind.

       Ct. App. 2007). An appellant bears the burden of showing that both prongs of

       the inquiry favor a revision of his sentence. Childress v. State, 848 N.E.2d 1073,

       1080 (Ind. 2006). Whether we regard a sentence as appropriate at the end of

       the day turns on our sense of the culpability of the defendant, the severity of the

       crime, the damage done to others, and a myriad of other considerations that

       come to light in a given case. Cardwell, 895 N.E.2d at 1224. Our court focuses

       on “the length of the aggregate sentence and how it is to be served.” Id.


[25]   The advisory sentence is the starting point the legislature has selected as an

       appropriate sentence for the crime committed. Abbott v. State, 961 N.E.2d 1016,

       1019 (Ind. 2012). A Level 5 felony carries a possible sentence of one to six

       years, with an advisory sentence of three years. I.C. § 35-50-2-6(b). Here, the

       trial court sentenced Goe to five years.


[26]   The nature of the offense is found in the details and circumstances of the

       commission of the offense and the defendant’s participation. Croy v. State, 953

       N.E.2d 660, 664 (Ind. Ct. App. 2011). As noted, the police found “images of

       child porn in [Goe’s] computer[] thumbnail cache and in the hard drives deleted

       space.” (Appellant’s App. Vol. II, p. 37). “These images depicted small nude

       children, who appeared to be less than twelve (12) years of age, engaged in

       sexual acts. One image appeared to be a naked female toddler with an adult

       male penis near her vagina. Another image depicted a young girl who appeared

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-850 | October 19, 2018   Page 14 of 16
       to be approximately 8 (eight) years of age being vaginally penetrated by an adult

       male.” (Appellant’s App. Vol. II, p. 20). The trial court called attention to the

       fact that Goe’s Level 5 felony attempted possession of child possession charge

       “could’ve been proven by one search.” (Tr. Vol. II, p. 77). According to the

       Supplemental PSI, there were approximately 1,405 internet searches, and most

       of those searches related to child pornography.


[27]   As for his character, Goe claims that he “is a [seventy-seven-year-old] man who

       has no prior criminal history.” (Appellant’s Br. p. 19). He adds that he is also

       “a veteran who was active in his community, church, and has the support of his

       friends and family. [] He has worked all of his adult life, and an aggravated

       sentence is an undue hardship on [his] family.” (Appellant’s Br. p. 19). While

       Goe presents himself as a stalwart member of the community, it is evident that

       Goe was not leading the sterling life he describes. At sentencing the trial court

       found that Goe’s internet searches relating to child pornography had

       surreptitiously occurred “over a period of time.” (Tr. Vol. II, p. 77). Also,

       during the investigation of the instant offense, Goe admitted to inappropriately

       touching two girls, and he has three pending charges of child molesting against

       him.


[28]   Even after pleading guilty to the instant offense, Goe continued to show poor

       character by attempting to evade responsibility by stating that child

       pornography located on his home computer was a result of a malicious virus.

       The trial court aptly noted that it was evident from the letters submitted on



       Court of Appeals of Indiana | Memorandum Decision 18A-CR-850 | October 19, 2018   Page 15 of 16
       Goe’s behalf that Goe continued to claim innocence among his close circle of

       family and friends, despite pleading guilty to the charged offense.


[29]   After due consideration of the sentencing decision, we cannot say that the five-

       year sentence is inappropriate in light of the nature of Goe’s offense or his

       character.


                                             CONCLUSION
[30]   Based on the above, we conclude that the trial court did not abuse its discretion

       while sentencing Goe, and Goe’s sentence is not inappropriate in light of the

       nature of the offense and his character.


[31]   Affirmed.


[32]   Vaidik, C. J. and Kirsch, J. concur




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-850 | October 19, 2018   Page 16 of 16